Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-5,11,13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaide et al, US 2021/0134760 A1 in view of Li et al, US 20220068745 A1 .
Pertaining to claim 1, Gaide teaches a semiconductor package, comprising:
a first semiconductor chip[102] including a first substrate[112] and a front insulation layer[122] on a front surface of the first substrate and having a first bonding pad[152] in an outer surface thereof;
a second semiconductor chip[104a] stacked on the first semiconductor chip, the second semiconductor chip including a second substrate[114a], a second front insulation layer[124a] on a front surface of the second substrate and having a third bonding pad[154a] in an outer surface thereof, and a second backside insulation layer [134a] on a backside surface of the second substrate[114a] and having a fourth bonding pad[174a] in an outer surface thereof;
a third semiconductor chip[104b] stacked on the second semiconductor chip[104a], the third semiconductor chip including a third substrate[114b], a third front insulation layer [134b] on a front surface of the third substrate and having a fifth bonding pad[174b] in an outer surface thereof, and a through electrode[164b] penetrating through the third substrate [114b] to be electrically connected to the fifth bonding pad[174b]; and
a fourth semiconductor chip [108] stacked on the third semiconductor chip[104b], the fourth semiconductor chip including a fourth substrate[118] and a fourth front insulation layer[128] on a front surface of the fourth substrate and having a seventh bonding pad[158] in an outer surface thereof,
 but it does not teach wherein a backside of the third substrate is arranged to face the backside surface of the second substrate such that the third substrate and the second backside insulation layer are bonded directly to each other, or the backside of the third substrate is arranged to face the front surface of the second substrate such that the third substrate and the second front insulation layer are bonded directly to each other.
However, in the same field of endeavor , Li  teaches ( see fig.4D of Li) wherein a backside of a third substrate is arranged to face the backside surface of the second substrate such that the third substrate and the second backside insulation layer are bonded directly to each other, or the backside of a third substrate[102b] is arranged to face the front surface of the second substrate[102c] such that the third substrate[102b] and the second front insulation layer[104c] are bonded directly to each other ( see bonding 402b of fig4D).
In view of Li, it would have been obvious to one of ordinary skill in the art to substitute the configuration of chip 202b  of Li with that of the third chip of Gaide in a in a face-to-back configuration by way of a second hybrid bonding region 402b in order to obtain  a higher device density, and the ability to integrate different types of semiconductor die (e.g., memory, logic, MEMS, etc.) into a single integrated chip structure.
Pertaining to claim 3, Gaide teaches a semiconductor package the semiconductor package of claim 1,  but is silent wherein the backside of the third substrate is arranged to face the front surface of the second substrate, and wherein the third bonding pad of the second semiconductor chip is bonded directly to the through electrode of the third semiconductor chip exposed from the backside surface of the third substrate.
However, in the same field of endeavor , Li  teaches ( see fig.4D of Li) wherein the backside of the third substrate[102b] is arranged to face the front surface of the second substrate[102c], and wherein the third bonding pad of the second semiconductor chip [202c] is bonded directly to the through electrode ( see through electrode inside substrate 102b of Fig4D) of the third semiconductor chip [202b] exposed from the backside surface of the third substrate[102b]. In view of Li, it would have been obvious to one of ordinary skill in the art to substitute the configuration of chip 202b with that of the third chip of Gaide in a in a face-to-back configuration by way of a second hybrid bonding region 402b in order to obtain  a higher device density, and the ability to integrate different types of semiconductor die (e.g., memory, logic, MEMS, etc.) into a single integrated chip structure.
Pertaining to claim 4, Gaide teaches  ( see fig1) The semiconductor package of claim 1, wherein a front surface of the fourth substrate is arranged to face the front surface of the third substrate.
Pertaining to claim 5, Gaide  in view Li teaches  the semiconductor package of claim 4, wherein the fourth front insulation layer of the fourth semiconductor chip[108] and the third front insulation layer of the third semiconductor chip( with chip 202b of Li replacing chip 104b of Gaide)   are bonded directly to each other.
Pertaining to claim 11, Gaide teaches a semiconductor package, comprising:
a first semiconductor chip[102] including a first substrate[112] and a front insulation layer[122] on a front surface of the first substrate;
a second semiconductor chip[104a] stacked on the first semiconductor chip, the second semiconductor chip including a second substrate[114a], a second front insulation layer[124a] on a front surface of the second substrate ; and a second backside insulation layer [134a] on a backside surface of the second substrate[114a];
a third semiconductor chip[104b] stacked on the second semiconductor chip[104a], the third semiconductor chip including a third substrate[114b], a third front insulation layer [134b] on a front surface of the third substrate ; and a through electrode[164b] penetrating through the third substrate [114b] to be electrically connected to the fifth bonding pad[174b]; and
a fourth semiconductor chip [108] stacked on the third semiconductor chip[104b], the fourth semiconductor chip including a fourth substrate[118] and a fourth front insulation layer[128] on a front surface of the fourth ,
 but it does not teach wherein a backside of the third substrate is arranged to face the backside surface of the second substrate such that the third substrate and the second backside insulation layer are bonded directly to each other, or the backside of the third substrate is arranged to face the front surface of the second substrate such that the third substrate and the second front insulation layer are bonded directly to each other.
However, in the same field of endeavor , Li  teaches ( see fig.4D of Li) wherein a backside of a third substrate is arranged to face the backside surface of the second substrate such that the third substrate and the second backside insulation layer are bonded directly to each other, or the backside of a third substrate[102b] is arranged to face the front surface of the second substrate[102c] such that the third substrate[102b] and the second front insulation layer[104c] are bonded directly to each other ( see bonding 402b of fig4D).
In view of Li, it would have been obvious to one of ordinary skill in the art to substitute the configuration of chip 202b with that of the third chip of Gaide in a in a face-to-back configuration by way of a second hybrid bonding region 402b in order to obtain  a higher device density, and the ability to integrate different types of semiconductor die (e.g., memory, logic, MEMS, etc.) into a single integrated chip structure.
Pertaining to claim 13, Gaide teaches a semiconductor package the semiconductor package of claim 12,  but is silent wherein the backside of the third substrate is arranged to face the front surface of the second substrate, and wherein a third bonding pad provided in an outer surface of the second front insulation layer is bonded directly to the through electrode of the third semiconductor chip exposed from the backside surface of the third substrate.
However, in the same field of endeavor , Li  teaches ( see fig.4D of Li) wherein the backside of the third substrate[102b] is arranged to face the front surface of the second substrate[102c], and wherein the third bonding pad of the second semiconductor chip [202c] is bonded directly to the through electrode ( see through electrode inside substrate 102b of Fig4D) of the third semiconductor chip [202b] exposed from the backside surface of the third substrate[102b]. In view of Li, it would have been obvious to one of ordinary skill in the art to substitute the configuration of chip 202b with that of the third chip of Gaide in a in a face-to-back configuration by way of a second hybrid bonding region 402b in order to obtain  a higher device density, and the ability to integrate different types of semiconductor die (e.g., memory, logic, MEMS, etc.) into a single integrated chip structure.
Pertaining to claim 14, Gaide teaches  ( see fig1) The semiconductor package of claim 11, wherein the fourth front insulation layer and the third front insulation layer are bonded directly to each other.
Pertaining to claim 20, Gaide teaches  ( see fig1)  semiconductor package, comprising:
a package substrate ( see para 0034);
first to fourth semiconductor chips[102,104a, 1044 and 108] sequentially stacked on the package substrate; and
a molding member ( see para 0034)  on the package substrate to cover the first to fourth semiconductor chips,
wherein a front surface or a backside surface of a second substrate of the second semiconductor chip[104a] is arranged to face a front surface of a first substrate of the first semiconductor chip[102],
wherein a front surface of a fourth substrate of the fourth semiconductor chip[108] is arranged to face a front surface of a third substrate of the third semiconductor chip[104b],
but it does not teach wherein a backside of the third substrate is arranged to face the backside surface of the second substrate such that the third substrate and the second backside insulation layer are bonded directly to each other, or the backside of the third substrate is arranged to face the front surface of the second substrate such that the third substrate and the second front insulation layer are bonded directly to each other.
However, in the same field of endeavor , Li  teaches ( see fig.4D of Li) wherein a backside of a third substrate is arranged to face the backside surface of the second substrate such that the third substrate and the second backside insulation layer are bonded directly to each other, or the backside of a third substrate[102b] is arranged to face the front surface of the second substrate[102c] such that the third substrate[102b] and the second front insulation layer[104c] are bonded directly to each other ( see bonding 402b of fig4D).
In view of Li, it would have been obvious to one of ordinary skill in the art to substitute the configuration of chip 202b with that of the third chip of Gaide in a in a face-to-back configuration by way of a second hybrid bonding region 402b in order to obtain  a higher device density, and the ability to integrate different types of semiconductor die (e.g., memory, logic, MEMS, etc.) into a single integrated chip structure.
Gaide is further silent wherein a thickness of the third semiconductor chip is within a range of 5 µm to 20 µm, and a thickness of the second semiconductor chip is within a range of 10 µm to 30 µm, and
wherein the thickness of the third semiconductor chip is less than or equal to the thickness of the second semiconductor chip.
However, based on the language claimed, the thickness  of the third chip could be the same as the thickness of the second chip since the thickness of chip 104a is equal to chip 104b of Gaide;  therefore,   in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)'.

Claim(s) 6-10,15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaide et al, US 2021/0134760 A1 in view of Li et al, US 20220068745 A1 n further view of  Yoo et al, US 20190043831 A1 .
Pertaining to claim 6-10, 15-19, Gaide in view of Li teaches the semiconductor package of claim 1 or 11,  but is silent about wherein a thickness of the third semiconductor chip is smaller than a thickness of the first semiconductor chip, and wherein the thickness of the third semiconductor chip is less than or equal to a thickness of the second semiconductor chip , wherein the thickness of the third semiconductor chip is within a range of 5 µm to 20 µm,  wherein the thickness of the second semiconductor chip is within a range of 10 µm to 30 µm,  wherein the thickness of the first semiconductor chip is smaller than a thickness of the fourth semiconductor chip and further  wherein a thickness of the third semiconductor chip is smaller than thicknesses of each of the first, second and fourth semiconductor chips.
However, in the same field of endeavor, Yoo teaches For example, the upper semiconductor chip [150] may have a thickness T3 in a range from about 100 µm to about 1000 µm, and the first, second, and third intermediate semiconductor chips 131, 132, and 133 respectively may have a thickness T4 in a range from about 10 µm to about 100 µm , therefore based on this teaching and by incorporating these thicknesses in that of Gaide in view of Li , a thickness of the third semiconductor chip that is for example 10 µm is smaller than a thickness of the first semiconductor chip that is 30 µm, or wherein the thickness of the third semiconductor chip for example 10 µm is less than or equal to a thickness of the second semiconductor chip that is 30 µm or wherein the thickness of the third semiconductor chip for example 10 µm is within a range of 5 µm to 20 µm or  wherein the thickness of the second semiconductor chip for example 30 µm is within a range of 10 µm to 30 µm or wherein the thickness of the first semiconductor chip for example 30 µm is smaller than a thickness of the fourth semiconductor chip that is 100 µm and further  wherein a thickness of the third semiconductor chip for example 10 µm  is smaller than thicknesses of each of the first that is 30 µm, second that 30 µm and fourth semiconductor chips that is 100 µm.In view of Yoo, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.

Allowable Subject Matter
Claim 2,12, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/           Primary Examiner, Art Unit 2819